                                    IN THE UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF VIRGINIA
                                           HARRISONBURG DIVISION

                                 CRIMINAL MINUTES – INITIAL APPEARANCE
                                      FOR CRIMINAL INFORMATION

Case No.: 5:19CR00017                                                    Date: 5/21/2019

Defendant: Frank Jesse Amnott, present, custody                      Counsel: Andrew Graves, present, cja

PRESENT:          JUDGE:                      Joel C. Hoppe, USMJ TIME IN COURT: 11:49-12:06=17 min
                  Deputy Clerk:               Karen Dotson
                  Court Reporter:             Karen Dotson, FTR
                  U. S. Attorney:             Chris Kavanuagh
                  USPO:                       Rachel Funkhouser
                  Case Agent:                 FBI SA Steve Duenas
                  Interpreter:                n/a

PROCEEDINGS:

         Defendant requests appointment of counsel. CJA 23 completed; counsel will be appointed prior to defendant's next
         scheduled court appearance, counel previously appointed in a sealed misc case, court confirms appointment to
         continue representation
         Waiver of Indictment filed. (Only required for felony charges)
         Felony Information filed.
         Plea Agreement filed with court.
         Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
         Defendant placed on type and amount of bond. bond.
         Defendant remanded to custody.
         Guilty plea hearing scheduled for TO BE SET before Hon. Dillon.

In addition to the standard conditions of release, the following special conditions of release are imposed:

         The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or potential
         witnesses regarding his/her case.
         The defendant shall report as directed by the probation officer, and shall promptly report any personal status changes
         to the probation officer: this shall include immediately reporting any contact by law enforcement officers regarding a
         criminal investigation or any additional criminal charges placed against the defendant; the defendant shall continue to
         reside at his/her current residence, and shall not change residences without first obtaining permission from the
         probation officer.
         The defendant shall abstain from the excessive OR any use of alcohol or any use or possession of any controlled
         substances unless prescribed by a licensed treating physician for a legitimate medical purpose.
         The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of such.
         The defendant shall submit to random drug and or alcohol testing as directed by the probation officer.
         The defendant shall not travel outside the Western District of Virginia without first obtaining permission from the
         probation officer.
         The defendant shall submit to warrantless search and seizure of his/her person and property as directed by the
         probation officer for the purpose of determining if he/she is in compliance with his/her conditions of pretrial release.
         The defendant shall actively seek and/or maintain employment.
         The defendant shall maintain or commence an education program.
         The defendant shall surrender his/her passport to the Probation Office to be held pending further order of the court;
         the defendant shall not apply to obtain a passport.
         The defendant shall not associate with any known users/possessors of illegal controlled substances and shall not be
         present in any location where illegal controlled substances are being used and/or distributed, unless approved by
         his/her supervising officer in cooperation with law enforcement officers.




Case 5:19-cr-00017-EKD-JCH Document 6 Filed 05/21/19 Page 1 of 2 Pageid#: 10
         The defendant shall be placed on home detention subject to electronic monitoring and all residential absences must be
         approved in advance by the probation officer.
         The defendant shall continue in his/her current mental health OR substance abuse OR both counseling/treatment
         program at his/her own expense.
         The defendant shall allow the probation officer open communication with any treatment agencies or health care
         providers for the purpose of monitoring the defendant's compliance with all treatment requirements.
         Any animals on the premises of the defendant's residence must be restrained in a way so as to not interfere with the
         probation officer's access to the defendant's residence and to ensure the officer's safety.

         Defendant advised of penalties and sanctions for failure to appear and/or violating conditions of release.



Additional Information:
Dft sworn
Dft 31 yoa, half way through master's program
Dft has worked as a registered nurse
No mental health treatment, no meds, no drugs, no alcohol
Court confirms appointment of Mr. Graves
Dft waives formal reading of indictment
Dft arraigned
Dft pleads not guilty to all 3 charges in the information
Case is death penatly eligible, however gov't is not seeking the death penalty
Dft is being held on states charges
Gov't seeks detention, dft does not seek release at this time
Dft remanded to USM custody




Case 5:19-cr-00017-EKD-JCH Document 6 Filed 05/21/19 Page 2 of 2 Pageid#: 11
